Exhibit32.1 CERTIFICATION PURSUANT TO 18U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Lakes Entertainment, Inc. (the “Company”) on Form10-Q for the period ended March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Lyle Berman, Chief Executive Officer of the Company, and Timothy J. Cope, President and Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934;and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/LYLE BERMAN Lyle Berman Chief Executive Officer /s/TIMOTHY J. COPE Timothy J. Cope President and Chief Financial Officer May 9, 2013
